
	
		I
		111th CONGRESS
		1st Session
		H. R. 2924
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Payne, and Mr. Kucinich)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a commission to study the culture and
		  glorification of violence in America.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Commission to Study the
			 Culture and Glorification of Violence in America
			 Act.
		2.FindingsCongress finds the following:
			(1)Violence in the
			 United States may be fueled by interrelated factors such as the media,
			 psychological stress, the role of the school system, gun regulations, and
			 economic characteristics.
			(2)According to the
			 Department of Justice, there were 1,408,337 serious violent crimes in
			 2007.
			(3)Teens and young
			 adults experience the highest rates of violent crime.
			(4)In 2005,
			 approximately 28 percent of public and private school students ages 12–18
			 reported that they had been bullied at school within the previous 6
			 months.
			(5)According to the
			 Department of Justice, the incarceration rate has continuously increased since
			 the 1980s, and prisoners convicted of a violent offense make up over half of
			 the national prison population.
			(6)According to the
			 Department of Justice, the Federal Government spent $36,248,000,000 on criminal
			 justice in 2006, while local governments spent $109,205,351,000.
			(7)According to
			 several studies from the American Journal of Economics and Sociology, economic
			 frustration motivates criminal behaviors and inhibits communal deterrence
			 capacities.
			(8)According to the
			 Department of Labor, the number of unemployed persons has increased from
			 7,675,000 in April 2008 to 13,724,000 in April 2009. Unemployed workers are
			 more likely to be teenagers, young adults, and African-Americans.
			(9)According to a
			 study from the American Academy of Pediatrics (AAP), prolonged exposure to
			 violence in the media can increase acceptance of violence as an appropriate
			 means of solving problems, can glamorize weapons as sources of personal power,
			 and can contribute to aggressive behavior.
			3.Establishment of
			 CommissionThere is
			 established a commission to be known as the Presidential Commission to Study
			 the Culture and Glorification of Violence in America (hereinafter the
			 Commission).
		4.Duties of
			 CommissionThe Commission
			 shall—
			(1)examine the
			 glorification of violence in the United States;
			(2)examine the
			 relationship between psychological factors and increased violence;
			(3)examine the role
			 of the media in the violent atmosphere prevalent today;
			(4)examine the
			 correlation, if any, between economic frustration and increased
			 violence;
			(5)examine the
			 correlation, if any, between ease of access to firearms and increased
			 violence;
			(6)examine the role
			 of the school system in preventing violent behaviors and identifying potential
			 perpetrators of violence; and
			(7)make findings and
			 conclusions and recommend potential solutions (including recommendations for
			 legislation and administrative action) to alleviate the problems related to the
			 glorification of violence in the United States.
			5.Membership of
			 Commission
			(a)Number and
			 AppointmentThe Commission shall be composed of 16 members
			 (hereinafter the members) who shall be appointed as
			 follows:
				(1)8
			 members appointed by the President.
				(2)2
			 members appointed by the Speaker of the House of Representatives.
				(3)2
			 members appointed by the minority leader of the House of
			 Representatives.
				(4)2
			 members appointed by the majority leader of the Senate.
				(5)2
			 members appointed by the minority leader of the Senate.
				(b)Qualifications
				(1)In
			 generalMembers shall have special knowledge of or experience in
			 the issue of violence in America, and may include sociologists, psychologists,
			 clergy, school counselors, law enforcement officials, victims of violence, and
			 representatives from the media and the entertainment and gun industries.
				(2)Political
			 affiliationPolitical affiliation shall not be a factor in the
			 appointment of members.
				(c)Deadline for
			 AppointmentEvery original member shall be appointed to the
			 Commission not later than 90 days after the date of the enactment of this
			 Act.
			(d)Terms and
			 VacanciesEach member shall be appointed for the life of the
			 Commission. A vacancy in the Commission shall be filled in the manner in which
			 the original appointment was made.
			(e)Basic
			 PayMembers shall not be paid by reason of their service as
			 members.
			(f)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
			(g)QuorumEight
			 members shall constitute a quorum for conducting the business of the
			 Commission, but a lesser number may hold hearings.
			(h)Chairperson
				(1)In
			 generalThe Chairperson of the Commission (hereinafter the
			 Chairperson) shall be elected by the members not later than 30
			 days after the date on which all of the original members of the Commission have
			 been appointed.
				(2)Presidential
			 appointmentIf the members of the Commission are unable to elect
			 the Chairperson in accordance with paragraph (1), the President shall appoint a
			 member of the Commission to be the Chairperson.
				(i)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
			6.Staff of
			 Commission
			(a)StaffThe
			 Chairperson may appoint and fix the pay of the Commission personnel as the
			 Chairperson considers appropriate.
			(b)Applicability of
			 Certain Civil Service LawsThe staff of the Commission shall be
			 appointed subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and shall be paid in accordance with
			 the provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates.
			(c)Staff of Federal
			 AgenciesUpon request of the Chairperson, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of the department or agency to assist the Commission in carrying out the duties
			 of the Commission.
			7.Powers of
			 Commission
			(a)Hearings and
			 SessionsThe Commission may hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission considers
			 appropriate to carry out this Act.
			(b)Powers of
			 Members and AgentsThe Commission may delegate to a member or
			 agency any authority of the Commission under subsection (c) or (e).
			(c)Obtaining
			 Official DataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable the
			 Commission to carry out this Act. Upon request of the Chairperson, the head of
			 the department or agency shall furnish the information to the
			 Commission.
			(d)Administrative
			 Support ServicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its duties.
			(e)Contract
			 AuthorityThe Commission may contract with and compensate
			 Government or private agencies or persons for supplies or services, without
			 regard to section 3709 of the Revised Statutes (41 U.S.C. 5).
			8.Report of
			 CommissionThe Commission
			 shall transmit a report to the President and the Congress not later than one
			 year after the date that all original members have been appointed to the
			 Commission. The report shall contain a detailed statement of the findings,
			 conclusions, and recommendations of the Commission.
		9.Termination of
			 CommissionThe Commission
			 shall terminate 30 days after submitting the report required by section
			 8.
		10.Budget Act
			 complianceAny spending
			 authority (as defined in subparagraphs (A) and (C) of section 401(c)(2) of the
			 Congressional Budget Act of 1974) authorized by this Act shall be effective
			 only to such extent and in such amounts as are provided in appropriations
			 Acts.
		
